Case: 5:18-cv-00504-JMH-MAS Doc #: 124 Filed: 03/31/21 Page: 1 of 12 - Page ID#:
                                    1324




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

JEFFREY M. STAPLETON, et al.,           )
                                        )
      Plaintiffs,                       )        Civil Case No.
                                        )        5:18-cv-504-JMH-MAS
V.                                      )
                                        )
SEVILLA VICENTE, et al.,                )        MEMORANDUM OPINION
                                        )            AND ORDER
      Defendants.                       )

                             **   **   **   **    **

      This matter comes before the Court on Defendant PM Transport

of Florida LLC’s (“PM Transport”) Motion to Dismiss Second Amended

Complaint [DE 95] requesting that the Court dismiss the claims

against PM Transport without prejudice. Having considered this

matter    fully,    and   being   otherwise      sufficiently   advised,     PM

Transport’s Motion to Dismiss [DE 95] will be granted.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

      On June 5, 2018, Plaintiff Jeffrey M. Stapleton was driving

a tractor trailer on I-75 in Madison County, Kentucky when he and

Defendant Sevilla Vicente, who was operating a separate tractor

trailer (“the truck”), collided with each other. Following the

accident, Jeffrey Stapleton and his wife, Beatrice Stapleton,

filed the present action against Vicente, the driver, Shekhyna

Truck, Inc., the owner of the truck,             Blue Ocean Logistics Corp.

(“Blue Ocean”), the carrier of the cargo, Costa Farms, the owner
Case: 5:18-cv-00504-JMH-MAS Doc #: 124 Filed: 03/31/21 Page: 2 of 12 - Page ID#:
                                    1325




of the cargo, PM Transport, the broker that hired Blue Ocean to

transport the cargo, and DMG Truck Repair Corporation, a company

that allegedly repaired the truck prior to the accident. [DE 1-1;

DE 25; DE 70].

       The       matter   currently        before    the      Court    concerns    the

Stapletons’ claims against PM Transport, which was added to this

case   as    a    defendant    in    the   August     26,   2019,     Second   Amended

Complaint        [DE   70].   The    Second     Amended     Complaint    alleges    PM

Transport is joint and severally liable for Vicente’s alleged

negligence and negligent for not ensuring the truck and Vicente

were in compliance with state statutes and Federal Motor Carrier

Regulations despite having a duty to do so. [DE 70, at 5-6; 9-10].

The Stapletons claim PM Transport is liable for loss of consortium

on   behalf       of   Beatrice     Stapleton,      damages    related   to    Jeffrey

Stapleton’s medical expenses and lost wages, and punitive damages.

[DE 70, at 12-13]. On April 8, 2020, PM Transport filed the present

Motion to Dismiss [DE 95], which shall be discussed further herein.

                              II. STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) provides that a

complaint may be attacked for failure “to state a claim upon which

relief can be granted.” To survive a Rule 12(b)(6) motion to

dismiss, a complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on


                                            2
Case: 5:18-cv-00504-JMH-MAS Doc #: 124 Filed: 03/31/21 Page: 3 of 12 - Page ID#:
                                    1326




its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A motion

to dismiss is properly granted if it is beyond doubt that no set

of facts would entitle the petitioner to relief on his claims.”

Computer Leasco, Inc. v. NTP, Inc., 194 F. App’x 328, 333 (6th

Cir. 2006). When considering a Rule 12(b)(6) motion to dismiss,

the court will presume that all the factual allegations in the

complaint are true and draw all reasonable inferences in favor of

the nonmoving party. Total Benefits Planning Agency v. Anthem Blue

Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing

Great Lakes Steel v. Deggendorf, 716 F.2d 1101, 1105 (6th Cir.

1983)). “The court need not, however, accept unwarranted factual

inferences.” Id. (citing Morgan v. Church’s Fried Chicken, 829

F.2d 10, 12 (6th Cir. 1987)).

                              III. DISCUSSION

      Pursuant to Rule 12(b)(6), PM Transport moves to dismiss the

Stapletons’ claims against PM Transport for the following reasons:

(1) the Stapletons’ claims against PM Transport are barred by the

applicable statute of limitations, and the claims do not relate

back; and (2) the Stapletons failed to meet the 90-day service

deadline found in Federal Rule of Civil Procedure 4(m). [DE 95, at

3-6]. The Court will consider each of PM Transport’s arguments in

turn, starting with its argument regarding Rule 4(m).


                                       3
Case: 5:18-cv-00504-JMH-MAS Doc #: 124 Filed: 03/31/21 Page: 4 of 12 - Page ID#:
                                    1327




      Pursuant to Rule 4(m), “[i]f a defendant is not served within

90 days after the complaint is filed, the court—on motion or on

its own after notice to the plaintiff—must dismiss the action

without prejudice against that defendant or order that service be

made within a specified time.” This “‘gives the Court discretion

to dismiss the action or allow Plaintiffs additional time’” to

perfect service. Raniero v. UPS Ground Freight, Inc., No. 16-230-

DLB-CJS, 2017 WL 5075245, at *1 (E.D. Ky. Nov. 3, 2017) (quoting

Bradford v. Bracken Cty., 767 F. Supp. 2d 740, 753 (2011)).

However, this discretion is eliminated if the plaintiff can meet

its burden of showing “good cause” for the delay in filing. Id.

(citing Habib v. General Motors Corp., 15 F.3d 72, 73 (6th Cir.

1994)). Specifically, Rule 4(m) states, “But if the plaintiff shows

good cause for the failure, the court must extend the time for

service for an appropriate period.” Fed. R. Civ. P. 4(m).

      Here, the Stapletons concede that they failed to perfect

service on PM Transport in the required 90-day period. [DE 96, at

3-4]. PM Transport asserts that the summons was filed after 177

days and served after 206 days of the Stapletons filing the Second

Amended Complaint [DE 70], which added PM Transport as a defendant.

[DE 95, at 5]. Therefore, unless the Stapletons have satisfied

their burden of showing good cause for the delay, the Court has




                                       4
Case: 5:18-cv-00504-JMH-MAS Doc #: 124 Filed: 03/31/21 Page: 5 of 12 - Page ID#:
                                    1328




discretion to dismiss this case or allow the delay in perfecting

service.

      The Stapletons have not satisfied their burden of showing

good cause for the delay in perfecting service on PM Transport.

While “good cause” is not defined by 4(m), “the Sixth Circuit has

required ‘at least excusable neglect’” to meet the good cause

standard. Bradford, 767 F. Supp. 2d at 754 (citing Stewart v. Tenn.

Valley Auth., No. 99-5723, 2000 WL 1785749, at *1 (6th Cir. Nov.

21, 2000)). Neglect is defined by the Sixth Circuit as when “the

failure to do something occurred because of a simple, faultless

omission to act, or because of a party's carelessness.” Turner v.

City of Taylor, 412 F.3d 629, 650 (6th Cir. 2005) (citation

omitted). Whether neglect is considered excusable is an equitable

decision that accounts for the “circumstances surrounding the

party's omission” in light of several factors. Id. These factors

include “(1) the danger of prejudice to the [non-moving party],

(2) the length of delay and its impact on judicial proceedings,

(3) the reason for the delay, including whether it was within the

reasonable control of the movant and (4) whether the movant acted

in good faith.” Bradford, 767 F. Supp. 2d at 754 (citing Turner,

412 F.3d at 650). Further, “[t]he excusable neglect standard has

consistently been held to be strict, and can be met only in

extraordinary cases.” Turner, 412 F.3d at 650.


                                       5
Case: 5:18-cv-00504-JMH-MAS Doc #: 124 Filed: 03/31/21 Page: 6 of 12 - Page ID#:
                                    1329




      “‘[S]imple inadvertence or mistake of counsel or ignorance of

the rules usually does not suffice’” to meet this strict, good

cause standard under Rule 4(m). Moncrief v. Stone, 961 F.2d 595,

597 (6th Cir. 1992) (quoting Winters v. Teledyne Movible Offshore,

Inc., 776 F.2d 1304, 1305 (5th Cir. 1985)). In DeLong v. Arms, the

court explicitly held that “mere oversight” by counsel was not

sufficient to constitute good cause. 251 F.R.D. 253, 255 (E.D. Ky.

2008). The Sixth Circuit recognizes that a “counsel's inadvertent

failure . . . to serve a defendant within the statutory period

does not constitute good cause.” Friedman v. Estate of Presser,

929 F.2d 1151, 1157 (6th Cir. 1991) (citations omitted).

      In the present case, the Stapletons did not serve PM Transport

on time because the Stapletons “mistakenly believed service had

already been issued concurrently with the entering of the Order to

Amend    adding   PM   Transport   as   a   party.”    [DE   96,   at   4].   The

Stapletons    state,    “Upon    discovering    this    mistake,    Plaintiffs

issued a summons and effected service.” Id. The Stapletons further

added,   “Plaintiffs     argue   the    inadvertent    oversight    caused     no

prejudice to PM Transport and, considering that counsel for Costa

Farms is the same counsel filing the Motion to Dismiss on behalf

of PM Transport, Plaintiffs would argue that PM Transport was on

notice.” Id. (citing Delong, 251 F.R.D. at 255). The Stapletons

failed to comply with the Rule 4(m) service deadline due to an


                                        6
Case: 5:18-cv-00504-JMH-MAS Doc #: 124 Filed: 03/31/21 Page: 7 of 12 - Page ID#:
                                    1330




admitted mistake or oversight, and their mistake or oversight does

not rise to the level of good cause. Therefore, the Court will

find no good cause is established and may use its discretion to

dismiss the Stapletons’ claims against PM Transport under Rule

4(m) without prejudice for failure to effect service.

      However, this Court has previously outlined several factors

to assist in deciding whether dismissal is appropriate, so the

Court will consider those factors before deciding whether to

dismiss the claims against PM Transport. These factors also point

toward dismissal and include:

      (1) whether a significant extension of time was
      required; (2) whether an extension of time would
      prejudice the defendant other than the inherent
      ‘prejudice’ in having to defend the suit; (3) whether
      the defendant had actual notice of the lawsuit; (4)
      whether    a   dismissal    without   prejudice    would
      substantially prejudice the plaintiff . . . and (5)
      whether the plaintiff had made any good faith efforts at
      effecting proper service of process.

Hatton v. Nationwide Mutual Ins. Co., No. 5:19-cv-020-JMH, 2019 WL

3219149, at *4 (E.D. Ky. July 17, 2019).

      While the first factor could be considered moot since service

has now been perfected, if an extension had been given, it would

have been a significant extension of time. This favors dismissal.

Instead of perfecting service within the 90 days as required by

Rule 4(m), the Stapletons perfected service 206 days after adding

PM Transport as a party. [DE 95, at 5]. In Belhasen v. Hollon, the


                                       7
Case: 5:18-cv-00504-JMH-MAS Doc #: 124 Filed: 03/31/21 Page: 8 of 12 - Page ID#:
                                    1331




court found dismissal appropriate where the plaintiff perfected

service 180 days after filing the complaint. 17-279-DLB, 2018 WL

2347067, at *3 (E.D. Ky. May 23, 2018); see also Raniero, 2017 WL

5075245, at *1 (finding dismissal appropriate where plaintiff

perfected service 254 days after filing the complaint). Therefore,

the   Stapletons    perfecting       service   206   days    after   filing   the

relevant Second Amended Complaint [DE 70] weighs in favor of

dismissal.

      Second, if the Court fails to dismiss this case, PM Transport

would   be   prejudiced    to   an    extent   greater      than   the   inherent

prejudice of having to continue the suit. In Hatton, where the

plaintiff missed the 4(m) deadline and would be unable to refile

due to the running of the statute of limitations, the court

explained, “[T]he determination on dismissal versus permitting

late filing may determine whether [defendant] must defend this

action at all. This case is not one where dismissal without

prejudice will simply allow the [plaintiffs] to refile the action

against [defendant].” 2019 WL 3219149, at *4. Under this reasoning,

the Hatton Court held that the defendant would be prejudiced if

the court did not dismiss the action and found that this weighed

in favor of dismissal. Id.

      Likewise, allowing late filing in the present case would

prejudice PM Transport by requiring it to defend against claims


                                        8
Case: 5:18-cv-00504-JMH-MAS Doc #: 124 Filed: 03/31/21 Page: 9 of 12 - Page ID#:
                                    1332




that would likely otherwise be barred from being refiled by the

statute of limitations.1 Therefore, the second factor also weighs

in favor of dismissal.

      Third, even though PM Transport may have had actual notice of

the lawsuit through its counsel, this is not enough to prevent

dismissal. In Turner, the Sixth Circuit reviewed the district

court’s dismissal of plaintiff’s complaint for missing the Rule

4(m) service deadline. 412 F.3d at 650. While the Sixth Circuit

recognized that defendant’s attorney had knowledge of the suit

prior to the service deadline, the Sixth Circuit still held that

the   lower   court   did     not    abuse   its   discretion   in   dismissing

plaintiff’s complaint for failure to meet the Rule 4(m) service

deadline. Id. It reasoned that “[i]f the magistrate judge was

compelled to [allow late service] in these circumstances, then it

is unclear how the 120 day service rule ever could be enforced.”

Id.   Furthermore,     when    the    plaintiff    in   Raniero   argued   that

dismissal for failing to meet the 4(m) deadline was inappropriate

since the “Defendant . . . ha[d] not been prejudiced by the delay

because he was aware of the action despite not having been served,”

the Raniero Court held, “Plaintiff's arguments are unpersuasive

and unsupported by established precedent.” 2017 WL 5075245, at *2.



1
 Though the applicable statute of limitations period is contested,
even the longest period argued of two years has now lapsed.
                                         9
Case: 5:18-cv-00504-JMH-MAS Doc #: 124 Filed: 03/31/21 Page: 10 of 12 - Page ID#:
                                    1333




       Similarly,       even      if       the    Stapletons      are    correct     that   PM

Transport’s counsel knew of the suit against PM Transport due to

counsel also representing Defendant Costa Farms, the decisions in

Raniero and Turner implore the Court to dismiss the Stapletons’

claims against PM Transport despite PM Transport having knowledge

of the suit. Therefore, the Court is still compelled to dismiss

the claims against PM Transport despite its counsel allegedly

having knowledge of the claims against PM Transport.

       Fourth, the Court should consider whether the Stapletons will

be prejudiced by dismissal. While the Stapletons being unable to

refile after dismissal due to the running of the statute of

limitations       is        prejudicial          to    the    Stapletons,     courts    have

repeatedly reasoned that “merely being time-barred from refiling

an action is not, on its own, necessarily a compelling reason to

extend    the   time         to   execute         service”      and   have    held   that   a

plaintiff’s claim should be, nevertheless, dismissed for failure

to perfect service under Rule 4(m). See Bradford, 767 F. Supp. 2d

at 757. For example, in Friedman, the Sixth Circuit held, “Despite

the    severity        of     such     a    result,          dismissal   is   nevertheless

warranted.” 929 F.2d at 1158. Moreover, when faced with a plaintiff

who missed the Rule 4(m) service deadline due to oversight, the

Court in Arms likewise held that “the claims against the . . .

Defendants are dismissed” even though plaintiff would be barred


                                                  10
Case: 5:18-cv-00504-JMH-MAS Doc #: 124 Filed: 03/31/21 Page: 11 of 12 - Page ID#:
                                    1334




from refiling by the statute of limitations. 251 F.R.D. at 255. As

stated    by   the    Raniero   Court,    the   fact   that    the   statute    of

limitation has expired “is insufficient to warrant exercise of the

Court's discretion” to extend the Rule 4(m) service deadline. 2017

WL 5075245, at *2. Further, “even if the [Plaintiffs] would be

prejudiced by dismissal . . . they are largely responsible” for

causing such prejudice by missing the service deadline by their

own   mistake    or    oversight.   Hatton,     2019   WL     3219149,   at    *5.

Therefore, like the previously mentioned courts, this Court is not

persuaded to extend the 4(m) deadline, even though the Stapletons

would likely be prejudiced to the extent of being prevented from

refiling by the statute of limitations.

       Fifth, while the Stapletons may have made a good faith effort

to perfect service after the Rule 4(m) service deadline had passed,

like Hatton, “it does not appear counsel made a good faith effort

to ensure that the service would be made within the ninety-day

period outlined in Rule 4(m). As a result, the fifth factor weighs

in favor of dismissal in this action.” Id. For the foregoing

reasons, each of the claims against PM Transport will be dismissed.

Since the Court is dismissing the Stapletons’ claims against PM

Transport due to the Stapletons’ failure to properly effectuate

service on PM Transport, the Court need not consider PM Transport’s




                                         11
Case: 5:18-cv-00504-JMH-MAS Doc #: 124 Filed: 03/31/21 Page: 12 of 12 - Page ID#:
                                    1335




arguments regarding whether the Stapletons’ claims against PM

Transport are time-barred. Accordingly,

       IT IS ORDERED as follows:

       (1) Defendant PM Transport of Florida LLC’s (“PM Transport”)

Motion to Dismiss Second Amended Complaint [DE 95] is GRANTED;

       (2) The Stapletons’ claims against Defendant PM Transport are

DISMISSED WITHOUT PREJUDICE; and

       (3) This dismissal does not apply to the other Defendants in

this matter.

       This 31st day of March, 2021.




                                       12
